Citation Nr: 1526727	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected coronary artery disease, congestive heart failure, status post pacemaker and hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1970 to April 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from March and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for erectile dysfunction.  A claim for service connection for erectile dysfunction was received in November 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Erectile Dysfunction

In a March 2011 substantive appeal (on a VA Form 9), the Veteran requested a Board hearing at the local RO in St. Petersburg, Florida, before a Veterans Law Judge (Travel Board hearing), which was subsequently scheduled for February 2015, and notice was sent to the Veteran.  The notice was returned to sender with the notation "forward time exp[ired]" reflecting that the Veteran probably moved during the pendency of this appeal.  The Veteran's address should be updated and another Board hearing at the local RO (Travel Board hearing) should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's correct mailing address and update VA systems as appropriate.  

2.  Schedule the Veteran for a hearing before the Board at the local RO in St. Petersburg, Florida (Travel Board hearing).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




